     Case 1:21-cv-00183-KD-N Document 10 Filed 08/11/21 Page 1 of 1                 PageID #: 10


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

MICHAEL KARDELL FORD,                              )
    Plaintiff,                                     )
                                                   )
v.                                                 )
                                                   )           CIVIL ACTION: 1:21-00183-KD-N
FOUNTAIN FACILITY, et al.,                         )
    Defendants.                                    )

                                            JUDGMENT

           In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED, and

DECREED that this action is DISMISSED without prejudice for failure to prosecute under both Federal

Rule of Civil Procedure Rule 41(b) and the Court’s inherent authority, as no other lesser sanction will

suffice.

           DONE and ORDERED this the 11th day of August 2021.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
